

116 S1633 IS: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1633IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Rubio (for himself, Mr. Cornyn, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the National Labor Relations Act to permit employers to pay higher wages to their
 employees.1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act.2.Payment of higher
 wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—(1)by inserting (1) after (a); and(2)by adding at the end the following:(2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either—(A)paragraph (1) or (5) of section 8(a), or(B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act,shall prohibit an employer from
				paying an employee in the unit greater wages, pay, or other
			 compensation for,
				or by reason of, his or her services as an employee of such
			 employer, than
				provided for in such contract or
				agreement..